Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 14-15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Chen et al. (US Patent No. 9836093 B2 and Chen hereinafter)
Regarding Claim 1, Chen discloses (figs. 1-5) a computing device, comprising: a housing comprising a first housing member (12) and a second housing member (11), wherein the first housing member is rotatably coupled to the second housing member at a hinge (4, col 3, lines 15-20); a display (a touch control screen) coupled to the housing, wherein the display comprises a first end disposed on a first side of the hinge and a second end disposed on a second side of the hinge that is opposite the first side; 





Regarding Claim 2, Chen discloses (figs. 1-5) the computing device of claim 1, comprising a second magnet (51) coupled to the first end of the display, wherein the controller is coupled to the second magnet and is to actuate the first magnet and the second magnet to generate the magnetic field.  

Regarding Claim 3, Chen discloses (figs. 1-5) the computing device of claim 1, comprising a sensor (64) to detect a position of the first housing member relative to the second housing member about the hinge, wherein the controller is to actuate the first magnet to generate the magnetic field based on an output from the sensor (col 4, lines 65-67).

Regarding Claim 4, Chen discloses (figs. 1-5) the computing device of claim 1, wherein the second housing member is to rotate about the hinge relative to the first housing member to transition the housing between: a first position (retaining position)in which the second housing member is disposed at a first angle to the first housing member 

Regarding Claim 5, Chen discloses (figs. 1-5) the computing device of claim 1, comprising a plurality of first magnets (521, 521) disposed within the first housing member, wherein the controller is coupled to the plurality of first magnets and is to actuate the plurality of first magnets to generate the magnetic field.  

Regarding Claim 6, Chen discloses (figs. 1-5) the computing device of claim 5, comprising a plurality of second magnets (51) coupled to the first end of the display, wherein the controller is coupled to the plurality of second magnets and is to actuate the plurality of first magnets and the plurality of second magnets to generate the magnetic field.  

Regarding Claim 7, Chen discloses (figs. 1-5) the computing device of claim 6, wherein the plurality of first magnets and the plurality of second magnets are electromagnets (col 3, lines 40-45).  

Regarding Claim 14, Chen discloses (figs. 1-5) a computing device, comprising: a hinge (4) having a first side and a second side opposite the first side; a housing (11-12) comprising a first housing member (12) and a second housing member (11) rotatably coupled to the first housing member at the hinge; a display (a touch screen display) coupled to the housing, wherein the display comprises a first end disposed on the first side and a second end disposed on the second side; a first magnet (521) disposed within the first housing member; a second magnet (51) disposed within the second housing member; and a controller disposed within the housing, wherein the controller (6) is coupled to the first magnet and the second magnet; wherein when the second housing member is rotated about the hinge toward the first housing member, the controller is to: actuate the first magnet to repel the first end of the display toward the hinge within the first housing member; and actuate the second magnet to repel the second end of the display toward the hinge within the second housing member (col 3, lines 45-52); and wherein when the second housing member is rotated about the hinge and away from the first housing member, the controller is to: actuate the first magnet to attract the first end of the display away from the hinge within the first housing member; and actuate the second magnet to attract the second end of the display away from the hinge within the second housing member (col 3, lines 56-65).  
  
Regarding Claim 15, Chen discloses (figs. 1-5) the computing device of claim 14, comprising: a plurality of first magnets (521, 521) disposed within the first housing member; a plurality of second magnets (51,51) disposed within the second housing  .  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al in view of Kim et al (US Pub No. 2017/0208157 A1 and Kim hereinafter)



Regarding Claim 8, Chen discloses (figs. 1-5) a computing device, comprising: a hinge (4) having a first side and a second side opposite the first side; a housing (11,12) comprising a first housing member (12) and a second housing member (11) rotatably coupled to the first housing member at the hinge (col 3, lines 15-20); a first magnet (521) disposed within the first housing member; a second magnet (51) disposed within the second housing member; and a controller (6) disposed within the housing, wherein the controller is coupled to the first magnet and the second magnet and is to actuate the first magnet and the second magnet to generate a first magnetic field (retaining position magnetic field) and a second magnetic field (non-retaining position magnetic field), respectively, based on a position of the first housing member relative to the second housing member about the hinge; wherein the first magnetic field is to attract or repel the first end of the display to translate the first end of the display relative to the hinge within the first housing member; and wherein the magnetic the second magnetic field is to attract or repel the second end of the display to translate the second end of the display relative to the hinge within the second housing member (col 3, lines 56-67 and col 4 lines 1-17) .
Chen does not explicitly disclose a flexible display coupled to the housing, wherein the flexible display comprises a first end disposed on the first side and a second end disposed on the second side.
However, Kim teaches (figs. 3A-B and 5A-B) a flexible display (251) coupled to the housing, wherein the flexible display comprises a first end (210) disposed on the first side and a second end (220) disposed on the second side.


Regarding Claim 9, Chen/Kim discloses the computing device of claim 8. Chen further teaches wherein the second housing member is to rotate about the hinge relative to the first housing member to transition the housing between: a first position (retaining position) in which the second housing member is disposed at a first angle to the first housing member about the hinge; and a second position (non-retaining position) in which the second housing member is rotated about the hinge toward first housing member, from the first position, to a second angle that is less than the first angle; wherein when the housing is transitioned from the second position to the first position, the controller is to: actuate the first magnet to attract the first end of the display away from the hinge within the first housing member; and actuate the second magnet to attract the second end of the display away from the hinge within the second housing member (col 3, lines 56-67 and col 4 lines 1-17).

Regarding Claim 10, Chen/Kim discloses the computing device of claim 9. Chen further teaches wherein when the housing is transitioned from the first position toward the second position, the controller is to: actuate the first magnet to repel the first end of the display toward the hinge within the first housing member; and actuate the second 

Regarding Claim 11, Chen/Kim discloses the computing device of claim 10. Chen further teaches comprising a sensor (64) to detect a position of the first housing member relative to the second housing member about the hinge, wherein the controller is to actuate the first magnet and the second magnet to generate the first magnetic field and the second magnetic field based on an output from the sensor (col 4, lines 65-67).  

Regarding Claim 12, Chen/Kim discloses the computing device of claim 8. Chen further teaches comprising: a plurality of first magnets (521, 521) disposed within the first housing member; and a plurality of second magnets (51, 51) disposed within the second housing member; wherein the controller is coupled to the first plurality of magnets and the second plurality of magnets; and wherein the controller is to actuate the first plurality of magnets to generate the first magnetic field and is to actuate the second plurality of magnets to generate the second magnetic field based on the position of the first housing member relative to the second housing member about the hinge (col 3, lines 56-67 and col 4 lines 1-17) .  
 
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 13, Chen/Kim fails to disclose 

However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841